Citation Nr: 1139881	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for cholelithiasis, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for supraventricular pulmonic stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had confirmed active service from June 1967 to June 1971.  He has reported additional active service through March 1973.  The record reflects that the Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, inter alia, denied entitlement to service connection for GERD, hiatal hernia, asymptomatic cholelithiasis, fatty liver, supraventricular pulmonic stenosis and hypertension.  The Veteran filed timely notices of disagreement to all of these issues.

The Veteran perfected his appeal of his claim for entitlement to service connection for hypertension in July 2008.  In February 2010, prior to issuance of a statement of the case, the Veteran withdrew his appeal of the denial of entitlement to service connection for a fatty liver.  In February 2011, the Veteran perfected appeals on the issues of entitlement to service connection for supraventricular pulmonic stenosis, asymptomatic cholelithiasis, GERD and hiatal hernia.

In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a transcript has been associated with the record.  

The issues of entitlement to service connection for hearing loss, tinnitus and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, supraventricular pulmonic stenosis, GERD, and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his August 2011 Travel Board hearing, prior to the promulgation of a decision in this case, the Veteran testified that he wanted to withdraw his appeal with regard to the denial of entitlement to service connection for cholelithiasis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for cholelithiasis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

At his August 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal of his claim for entitlement to service connection for asymptomatic cholelithiasis.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.


ORDER

The claim of entitlement to service connection for asymptomatic cholelithiasis, to include as a result of exposure to herbicides, is dismissed.


REMAND

The Veteran's DD214, certificate of discharge from service reflects his discharge date as June 3, 1971.  Likewise, on his initial claim for service connection, submitted in February 1978, the Veteran indicated that he had been released from active duty on June 3, 1971.  His service treatment records contain a report of medical examination, dated in January 1971, which lists the reason for the examination as "RFAD," or release from active duty.  There are no other service treatment records after that date.  The RO has repeated the Veteran's discharge date as March 27, 1973, as has the Veteran in his most recent claims with VA.  

The DD214 also indicates that the Veteran had almost three months of unspecified service prior to June 1967.

His date of discharge is particularly relevant to the Veteran's claim for entitlement to service connection for hiatal hernia since he was indicated that the onset was during the timeframe when he was still on active duty or immediately after, if he was in fact discharged on March 27, 1973.  In an April 2000 private medical record, the Veteran indicated that his hiatal hernia was diagnosed by an upper GI series in 1972.  At his April 2010 VA examination, the Veteran indicated that his hiatal hernia had its onset in 1973.  Finally, at his Travel Board hearing, the Veteran reported that his hiatal hernia began about three years after service, in 1974.  This statement supports a discharge date in 1971, not 1973.  

Therefore, in order to fulfill the duty to assist, the Board finds that the RO should confirm the date the Veteran was discharged from active duty and, if he was in fact discharged in March 1973, to provide the Veteran with an examination to determine whether his hiatal hernia manifested while on active duty.  In addition, the examiner should determine whether his GERD is a result of his hiatal hernia.  Finally, as the Veteran has contended that these disorders are due to exposure to herbicides, the examiner should provide an opinion as to whether the Veteran's hiatal hernia or GERD are related to exposure to herbicides.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

At his hearing, the Veteran contended that his hypertension and supraventricular pulmonic stenosis, were due to, or aggravated by, his service-connected diabetes mellitus, type II.  The record shows that hypertension was diagnosed after diabetes mellitus.  Hypertension is a potential complication of diabetes, and VA will concede service connection if there is diabetic nephropathy prior to the onset of hypertension.  M21-1MR, Part III, Subpart iv, Chapter 4, Section F, paragraphs 22.a-e (2005).

In a May 2005 VA examination addendum, the Veteran was noted to have a hemodynamically normal aortic and mitral valve and was diagnosed with borderline systolic hypertension, which the examiner opined was not related to his diabetes mellitus, type II.  The RO determined that there was no evidence of a current disability.  However, medical records from Milford Hospital reflect that, since that time, the Veteran has been diagnosed as having hypertension and takes medication.  These records also reflect that the Veteran has a diagnosis of pulmonary valve stenosis and takes aspirin.   

AVA examination is needed to determine whether hypertension or the supraventricular pulmonary stenosis was caused or aggravated by diabetes mellitus.  

With regard to his claims for entitlement to service connection for hiatal hernia and GERD, to include as a result of exposure to herbicides, the Veteran has contended that his hiatal hernia began in the early 1970's and that his GERD manifested many years later.  He has contended that his hiatal hernia resulted in GERD.  He has also contended that both his hiatal hernia and his GERD are related to an in-service incident of abdominal pain, diagnosed as gastroenteritis, in 1968.  

The Veteran was provided with a VA examination in April 2010, to determine whether his hiatal hernia or GERD were related to his in-service incident of abdominal pain (diagnosed as gastroenteritis).  The examiner provided the opinion that it was less likely than not that the Veteran's hiatal hernia and GERD were the result of the Veteran's in-service abdominal pain.  The examiner based this opinion, in part, on the fact that, after the Veteran's initial treatment in 1968, his stomach did not bother him again until 1973, and that a gastrointestinal disability was not identified until many years after service.  However, given the inconsistencies in the Veteran's reported date of separation from active duty, and the Veteran's reports of a continuity of symptomatology, further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to identify all health care providers that have treated him for hypertension, heart, GERD and hiatal hernia since March 2010, the date of the most recent medical records in the claims file.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should verify the dates of the Veteran's release from active duty and any periods of service prior to June 1967. 

3.  If additional periods of service are verified, the AOJ should request service treatment records for the additional periods.

4.  After verifying the dates of service and obtaining associated treatment records, schedule the Veteran for a VA examination to determine the etiology of his hypertension and any heart condition. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension or heart condition had its onset in service, is related to in-service herbicide exposure, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that hypertension or his heart condition was either caused or aggravated (made worse) by the Veteran's service-connected diabetes mellitus, type II.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, be a sufficient reason for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of his hiatal hernia and GERD. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hiatal hernia or GERD had its onset in service, is related to in-service herbicide exposure, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD is etiologically related to, was caused by or was aggravated (made worse) by the Veteran's hiatal hernia.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any determination remains unfavorable to the appellant, issue supplemental statement of the case; before the case is returned to the Board, if otherwise in order.  

The Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


